UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2015 – November 30, 2016 Item 1: Reports to Shareholders Annual Report | November 30, 2016 Vanguard Ohio Tax-Exempt Funds Vanguard Ohio Tax-Exempt Money Market Fund Vanguard Ohio Long-Term Tax-Exempt Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisor’s Report. 7 Ohio Tax-Exempt Money Market Fund. 11 Ohio Long-Term Tax-Exempt Fund. 24 About Your Fund’s Expenses. 48 Glossary. 50 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the 12 months ended November 30, 2016, Vanguard Ohio Long-Term Tax-Exempt Fund returned 0.51%, outpacing its benchmark and the average for its peer group. Vanguard Ohio Tax-Exempt Money Market Fund returned 0.27%, besting the average return of its peers. • Demand for municipal securities, which was solid over much of the period, weakened in the final months as the markets began to price in an expected pickup in growth and inflation. That trend accelerated after the election of a new administration in November. • Security selection and an overweight allocation to premium callable bonds boosted the Long-Term Fund’s relative performance. Favoring securities at the long end of the curve also helped as they held up a little better than their shorter-term counterparts. • Please note that the Ohio Tax-Exempt Money Market Fund will be liquidated. See the Advisor’s Report for more details. Total Returns: Fiscal Year Ended November 30, 2016 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Ohio Tax-Exempt Money Market Fund 0.42% 0.78% 0.27% 0.00% 0.27% Other States Tax-Exempt Money Market Funds Average 0.08 Other States Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Ohio Long-Term Tax-Exempt Fund 2.37% 4.41% 3.15% -2.64% 0.51% Bloomberg Barclays OH Municipal Bond Index -0.11 Ohio Municipal Debt Funds Average 0.35 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the Ohio Tax-Exempt Money Market Fund; 30-day SEC yield for the Ohio Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. 1 Total Returns: Ten Years Ended November 30, 2016 Average Annual Return Ohio Tax-Exempt Money Market Fund 0.71% Spliced Ohio Tax-Exempt Money Market Funds Average 0.56 For a benchmark description, see the Glossary. Spliced Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Ohio Long-Term Tax-Exempt Fund 4.24% Bloomberg Barclays OH Municipal Bond Index 3.85 Ohio Municipal Debt Funds Average 3.18 Ohio Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Ohio Tax-Exempt Money Market Fund 0.16% 0.11% Ohio Long-Term Tax-Exempt Fund 0.16 1.01 The fund expense ratios shown are from the prospectus dated March 29, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2016, the funds’ expense ratios were: for the Ohio Tax-Exempt Money Market Fund, 0.1 %; and for the Ohio Long-Term Tax-Exempt Fund, 0.15%. The expense ratio for the Ohio Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. Peer groups: For the Ohio Tax-Exempt Money Market Fund, Other States Tax-Exempt Money Market Funds; for the Ohio Long-Term Tax-Exempt Fund, Ohio Municipal Debt Funds. In most, if not all, cases, the expense ratios for funds in the peer groups are based on net operating expenses after reimbursement and/or fee waivers by fund sponsors. In contrast, the Vanguard money market funds’ expense ratios in the table above do not reflect expense reductions. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you’re like most investors, a big question on your mind is: What’s in store for the markets and the economy in 2017? At Vanguard, we’re just as curious about the immediate future. But our curiosity is tempered by our belief that forecasts should give a range of possible outcomes, not pinpoint predictions. After all, there are bound to be occurrences the experts won’t see coming. What really matters for investors In 2016, we saw two cases in point: The United Kingdom’s June vote to exit the European Union and the November election of Donald Trump as U.S. president. Both unexpected outcomes triggered swift market reactions. But despite some short-term volatility, the markets’ 12-month performance as of November 30, 2016, proved to be less dramatic. U.S. stocks and bonds posted returns close to their long-term averages. International stocks and bonds also advanced, although returns for U.S. investors were reduced by the strength of the U.S. dollar. The surprises of 2016 remind us to be skeptical of overly precise short-term predictions about 2017. At the cusp of a new year, market prognosticators forecast where the Standard & Poor’s 500 Index or the yield on the 10-year Treasury note will end up in 12 months. Such predictions can be attention-getting. They can also be dead wrong. 3 Investors are better off taking note of long-term trends that stand to influence our economies and markets. We’re watching these trends closely, and we discuss our latest assessment in our 2017 economic and market outlook, which you can read at vanguard.com/research. Our global economic outlook: Expect stabilization, not stagnation One phenomenon in particular that we’re watching is the low-growth, low-interest-rate environment that has marked the global economy since the 2008–09 financial crisis. We don’t think this economic backdrop is simply the result of cyclically weak demand or long-term stagnation. Instead, certain structural forces are contributing: Falling technology costs are restraining the amounts businesses are spending on capital investment, an aging population is weighing on growth in the developed world, and the free movement of capital and products across the globe has restrained prices and wages. In the near term, these forces will continue to dampen growth, inflation, and interest rates. They also make it unlikely that further monetary stimulus from central banks will do much to spur growth. I realize this all may sound gloomy, but that’s not how we see it. We expect global growth to stabilize at more modest levels, not stagnate. The world isn’t headed for Japanese-style deflation, in which a widespread sustained drop in prices puts economic activity into hibernation. Market Barometer Average Annual Total Returns Periods Ended November 30, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 8.01% 8.88% 14.45% Russell 2000 Index (Small-caps) 12.08 6.45 13.98 Russell 3000 Index (Broad U.S. market) 8.31 8.68 14.41 FTSE All-World ex US Index (International) 0.26 -1.76 4.71 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.17% 2.79% 2.43% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) -0.22 3.64 3.43 Citigroup Three-Month U.S. Treasury Bill Index 0.25 0.08 0.07 CPI Consumer Price Index 1.69% 1.17% 1.30% 4 In fact, we believe that global growth could pick up modestly over time. Our expectation is based on a potential rebound in productivity as new digital technologies are used more effectively. We also anticipate a slight recovery in the labor force as the baby boom generation finishes its transition to retirement, nudging up demand for workers. Put expansion in perspective Looking to the United States, the world’s largest economy remains firmly on a long-term-growth path of about 2% per year. That’s lower than the historical average of 3.25% since 1950. We see such growth at this level as fundamentally sound, rather than abnormally low. Our evaluation takes into account lower U.S. population growth and the reality that the economic expansion from the 1980s until the financial crisis was fueled by debt, distorting the numbers. Turning to prices, we think that core U.S. inflation should modestly exceed 2% in 2017. That, in turn, will support further interest rate hikes by the Federal Reserve, similar to the one at the end of 2016. We expect the Fed to raise rates in 2017 before taking an extended pause, and we see the federal funds rate staying below 2% through at least 2018. Prepare for muted returns And what about prospects for the markets? Vanguard’s outlook for global stocks and bonds remains the most guarded in ten years, given fairly high stock valuations Expect more modest returns, rely on time-tested principles In Vanguard’s economic and market outlook for 2017, Global Chief Economist Joseph Davis and his team offer a projection of more modest returns from the global stock and bond markets. They caution that, over the next decade, returns for a balanced portfolio are likely to be moderately below long-run historical averages. The team’s simulations indicate that for the decade ending in 2026, the average annualized return of a 60% stock/40% bond portfolio is likely to be centered in the 3%–5% range after inflation. That’s below the actual average after-inflation return of 6% for the same portfolio for the nine decades since 1926. Ultimately, our global market outlook points toward a somewhat more challenging environment, yet one in which, over time, investors with an appropriate level of discipline, diversification, and patience are likely to be rewarded with reasonable inflation-adjusted returns. For more information about our expectations and the probability of various outcomes, see 2017 Economic and Market Outlook: Stabilization, Not Stagnation, available at vanguard.com/research. IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from the VCMM are derived from 10,000 simulations for each modeled asset class. Simulations as of September 30, 2016. Results from the model may vary with each use and over time. For more information, see page 6. 5 and the low-interest-rate environment. We don’t expect global bond yields to increase materially from year-end 2016 levels. Our outlook for global equities is annualized returns of 5%–8% over the next decade. This outlook isn’t bearish, but is actually fairly positive when you take into account the current low-rate environment. (See the box on page 5 for more.) Focus on the four keys to investment success Significant trends often happen gradually. Like shifting tides, they’re sometimes barely noticeable at first but ultimately can change the landscape entirely. Other times, apparent trends can end up receding before they have much of a long-term impact. Given the future’s inherent unpredictability, it’s not reasonable to expect a surefire block-buster revelation from any prognosticator or investment firm. What to conclude, then? No matter what scenario plays out, we believe investors have the best chance for success if they stay focused on what they can control: their goals, asset allocation, and investment costs, along with the discipline to stick to a plan. As Tim Buckley, our chief investment officer, likes to say, this can be easy to say but harder to do, especially in times of uncertainty. Investors who can stay focused on those four keys will find themselves well-positioned to weather any market. As always, thank you for investing with Vanguard. F. William McNabb III Chairman and Chief Executive Officer December 12, 2016 IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s Investment Strategy Group. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the Vanguard Capital Markets Model is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 6 Advisor’s Report For the 12 months ended November 30, 2016, Vanguard Ohio Long-Term TaxExempt Fund returned 0.51%. That was better than the –0.11% return of the fund’s benchmark, the Bloomberg Barclays Ohio Municipal Bond Index, which includes bonds across the maturity spectrum. The fund’s return also surpassed the 0.35% average return of peer-group funds. Vanguard Ohio Tax-Exempt Money Market Fund returned 0.27%; the average return of its peers was 0.08%. With municipal bond prices falling toward the end of the period, the Long-Term Fund’s 30-day SEC yield inched up from 2.35% to 2.37% over the fiscal year. The increase in the Money Market Fund’s 7-day SEC yield was larger, from 0.01% to 0.42%. The funds are permitted to invest in securities that would generate income distributions subject to the alternative minimum tax (AMT). As of the end of the fiscal year, however, only the Money Market Fund owned such securities. On a separate note, the board of trustees for the Ohio Tax-Exempt Money Market Fund on November 18 approved the liquidation of the fund, which is expected to take place on or about February 22, 2017. The fund is closed to new invest-ments and to new investors. The investment environment Overall municipal bond supply, which at times ran high, was matched for much of the fiscal year by solid demand from investors reaching for yield. That demand Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2 years 0.72% 1.16% 5 years 1.26 1.85 10 years 2.02 2.52 30 years 2.96 3.26 Source: Vanguard. 7 began to wane, however, and then dropped markedly after the U.S. presidential election as the markets began to anticipate faster growth and higher inflation. U.S. Treasury yields rose and prices fell, resulting in a negative price return that reduced total return for Treasuries to about 1% for the 12 months. Municipal bonds as a whole experienced even sharper movements and ended the period with a slightly negative return. The Federal Reserve held to a slow and steady course toward normalizing monetary policy. In December 2015, for the first time in a decade, the Fed increased the target range for the federal funds rate, bumping it up to 0.25%–0.5% from near zero. The Fed cited considerable improvement in the labor market and its confidence that inflation would rise to its 2% objective. But market expectations for further hikes were dampened in early 2016 by steep declines in commodity prices and weak economic growth, especially in China, and then in June by the uncertainty sparked by the United Kingdom’s vote to leave the European Union. With a recovery in the financial markets by the end of the summer, however, and improving economic data, investors began anticipating a rate hike at the Fed’s December 2016 meeting. That anticipation (which proved to be correct) was bolstered partly by third-quarter GDP. The U.S. economy posted weak results in the early part of your fund’s fiscal year but gathered a little more steam in the July–September period, growing 3.2%. Employment gains averaging about 180,000 per month in 2016 helped push the unemployment rate down to 4.6% in November while wages trended modestly higher. GDP growth, lower unemployment, and a rebound in commodity prices helped nudge inflation closer to the Fed’s 2% objective. Market confidence in faster growth and inflation shot up after the presidential election, given the outlook for more spending on infrastructure, greater deregulation, and possible changes to the federal tax code. In response, demand slumped for fixed income securities, with municipal bonds among the most affected. Ohio’s economy grew a bit more slowly than the U.S. economy as a whole, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for the Buckeye State rose by less than 2% while the increase at the national level was closer to 3%. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) The state’s overall credit trend is positive thanks to prudent fiscal management. General operating revenues and liquidity continued to improve even with some modest cuts to income tax rates, the paying down of the state’s unfunded pension liability, and funding of other retirement liabilities. Ohio municipal bonds traced a path similar to the overall muni market’s, although supply was stronger in part because of more refunding. Also, demand held up a 8 little better among longer-dated securities. Positive returns through much of the period were more than offset by a sharp slide as the fiscal year drew to a close. Yields across the board finished the fiscal year higher. Management of the funds We maintained a modest overweight to the longer end of the yield curve. This played out well, as there was more upward movement at the front end of the muni yield curve over the period. The yield of AAA-rated 2-year Ohio generic general obligation bonds climbed 70 basis points to 1.42%, while the yield of comparable 10-year bonds rose 49 basis points to 2.79%, and those of longer-dated bonds rose even less. (A basis point is one-hundredth of a percentage point.) Being overweighted in A-rated bonds was another positive. Security selection remained a strength for the fund. Our holdings of premium callable bonds performed well versus non-callable bonds. Because these bonds may be redeemed before maturity, exposing investors to reinvestment risk, they offer attractive yields and favorable total return potential across many interest rate scenarios. The fund’s holdings also added value in some sectors like hospital and university revenue bonds that tend to offer wider credit spreads versus high-quality general obligation bonds. The Long-Term Fund didn’t have any exposure to bonds issued by Puerto Rico, which defaulted on bond payments after Congress passed a bill at the end of June to put in place a federal control board to restructure its debt. (Those bonds often appear in state and national muni funds because the income they generate is exempt from federal, state, and local tax.) In the Money Market Fund, we main-tained high levels of liquidity and a short weighted average maturity ahead of the final implementation of the money market reforms we’ve discussed previously. That positioning allowed us to take advantage of the increase in yields on money market-eligible securities and, along with our low expense ratio compared with peers, helped us outperform for the period. The outlook After the close of the period, the Fed raised rates by 25 basis points and hinted there may be three increases in 2017. That aligns with our expectations that the Fed will gradually raise rates in 2017, but leave the federal funds rate below 2% through at least 2018. The pace of future rate hikes is likely to depend on economic growth. Although U.S. growth and inflation may exceed expectations for the first time in five years, we expect growth to be modest and inflation to be tame, especially compared with prior periods of economic recovery. The dollar will likely remain strong as long as central banks such as the Bank of Japan and the European Central Bank maintain the accommodative monetary stances that have produced negative interest rates in those regions. In the United States, we believe the Fed is likely to continue its dovish tightening over the next several years. 9 Of course, market conditions could change, especially given the results of the U.S. presidential election and the possibility that job growth and inflation could exceed expectations. But we are confident that our team of experienced managers, analysts, and traders can handle whatever the market brings and find opportunities that will produce competitive returns. Christopher W. Alwine, CFA, Principal, Head of Municipal Group Marlin G. Brown, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Vanguard Fixed Income Group December 16, 2016 10 Ohio Tax-Exempt Money Market Fund Fund Profile As of November 30, 2016 Financial Attributes Ticker Symbol VOHXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.42% Average Weighted Maturity 6 days 1 The expense ratio shown is from the prospectus dated March 29, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2016, the expense ratio was 0.14%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 11 Ohio Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. The fund is only available to retail investors (natural persons). You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon the sale of your shares or may temporarily suspend your ability to sell shares if the funds liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The funds sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. The funds 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2006, Through November 30, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Ohio Tax-Exempt Money Market Fund 0.27% 0.07% 0.71% $10,736 Spliced Ohio Tax-Exempt Money         Market Funds Average For a benchmark description, see the Glossary. Spliced Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 12 Ohio Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2006, Through November 30, 2016 Spliced Ohio Tax-Exempt Money Mkt Funds Avg. Fiscal Year Total Returns Total Returns 2007 3.63% 3.14% 2008 2.40 2.05 2009 0.56 0.31 2010 0.15 0.03 2011 0.09 0.00 2012 0.05 0.00 2013 0.02 0.00 2014 0.01 0.00 2015 0.01 0.01 2016 0.27 0.08 7-day SEC yield (11/30/2016): 0.42% For a benchmark description, see the Glossary. Spliced Ohio Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Ohio Tax-Exempt Money Market Fund 6/18/1990 0.18% 0.05% 0.76% 13 Ohio Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2016 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date Tax-Exempt Municipal Bonds (96.6%) Ohio (96.6%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.600% 12/1/16 LOC 11,530 11,530 Alliance OH Hospital Revenue VRDO 0.590% 12/1/16 LOC 1,050 1,050 Athens County OH Port Authority Housing Revenue VRDO 0.570% 12/7/16 LOC 5,400 5,400 1 Cincinnati OH City School District GO TOB VRDO 0.590% 12/7/16 5,000 5,000 Cleveland-CuyahogaCounty OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.530% 12/7/16 LOC 10,220 10,220 Cleveland-CuyahogaCounty OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.550% 12/7/16 6,100 6,100 Cleveland-CuyahogaCounty OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.560% 12/7/16 8,800 8,800 Cleveland-CuyahogaCounty OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.560% 12/7/16 600 600 Columbus OH GO VRDO 0.520% 12/7/16 14,820 14,820 Columbus OH Regional Airport Authority Airport Revenue (Flight Safety International Inc. Project) VRDO 0.590% 12/7/16 (13) 6,300 6,300 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.550% 12/7/16 LOC 8,035 8,035 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.550% 12/7/16 LOC 6,040 6,040 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.550% 12/7/16 LOC 1,430 1,430 Columbus OH Sewer Revenue VRDO 0.520% 12/7/16 7,975 7,975 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.550% 12/7/16 LOC 8,255 8,255 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.540% 12/7/16 4,070 4,070 14 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.550% 12/7/16 1,675 1,675 Franklin County OH Revenue (Trinity Health Credit Group) PUT 0.700% 12/1/16 9,000 9,000 Hamilton County OH Healthcare Facilities Revenue (The Children’s Home of Cincinnati) VRDO 0.560% 12/7/16 LOC 2,850 2,850 1 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital Medical Center) TOB VRDO 0.580% 12/7/16 5,625 5,625 Hamilton County OH Hospital Facilities Revenue (Elizabeth Gamble Deaconess Home Association) VRDO 0.570% 12/7/16 LOC 2,000 2,000 1 Hamilton County OH Sewer System Revenue TOB VRDO 0.580% 12/7/16 8,500 8,500 1 Lakewood OH City School District GO TOB VRDO 0.580% 12/7/16 5,110 5,110 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.580% 12/7/16 LOC 910 910 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.580% 12/7/16 3,365 3,365 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.560% 12/7/16 LOC 10,250 10,250 Montgomery County OH Economic Development Revenue (Dayton Art Institute) VRDO 0.600% 12/7/16 LOC 2,900 2,900 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.550% 12/1/16 LOC 11,000 11,000 1 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) TOB VRDO 0.580% 12/7/16 6,800 6,800 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.610% 12/7/16 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.560% 12/7/16 LOC 10,800 10,800 Ohio Air Quality Development Authority Revenue (TimkenSteel Project) VRDO 0.560% 12/7/16 LOC 700 700 Ohio Common Schools GO VRDO 0.520% 12/7/16 9,450 9,450 Ohio Common Schools GO VRDO 0.520% 12/7/16 2,600 2,600 Ohio Common Schools GO VRDO 0.560% 12/7/16 8,725 8,725 Ohio GO VRDO 0.520% 12/7/16 3,000 3,000 Ohio GO VRDO 0.560% 12/7/16 9,085 9,085 Ohio GO VRDO 0.560% 12/7/16 3,585 3,585 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.870% 12/1/16 7,500 7,500 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.590% 12/8/16 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.870% 12/8/16 2,000 2,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.520% 12/1/16 8,100 8,100 15 Ohio Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.540% 12/1/16 8,500 8,500 1 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) TOB VRDO 0.620% 12/7/16 (13) 5,000 5,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.510% 12/7/16 4,875 4,875 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.570% 12/7/16 8,425 8,425 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.590% 12/7/16 2,015 2,015 Ohio State University General Receipts Revenue CP 0.800% 12/5/16 15,990 15,990 Ohio State University General Receipts Revenue CP 0.890% 12/7/16 8,000 8,000 Ohio State University General Receipts Revenue VRDO 0.520% 12/7/16 6,300 6,300 Ohio State University General Receipts Revenue VRDO 0.540% 12/7/16 2,000 2,000 Ohio Water Development Authority Revenue (TimkenSteel Project) VRDO 0.570% 12/7/16 LOC 12,200 12,200 1 Toledo OH Waterworks Revenue TOB VRDO 0.630% 12/7/16 8,000 8,000 Toledo-Lucas County OH Port Authority Airport Development Revenue (Flight Safety International Inc.) VRDO 0.580% 12/7/16 (13) 8,050 8,050 350,830 Total Tax-Exempt Municipal Bonds (Cost $350,830) Other Assets and Liabilities (3.4%) Other Assets Liabilities Net Assets (100%) Applicable to 362,993,612 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 16 Ohio Tax-Exempt Money Market Fund Amount ($000) Statement of Assets and Liabilities Assets Investments in Unaffiliated Issuers, at Value Investment in Vanguard 31 Receivables for Investment Securities Sold Receivables for Accrued Income Receivables for Capital Shares Issued Other Assets Total Assets Liabilities Payables for Investment Securities Purchased Payables for Capital Shares Redeemed Payables for Distributions 8 Payables to Vanguard Other Liabilities 2 Total Liabilities Net Assets At November 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income 4 Accumulated Net Realized Gains  Net Assets  See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, the aggregate value of these securities was $60,720,000, representing 16.7% of net assets. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 17 Ohio Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security.
